MEMORANDUM **
Appellant Michael R. Robinson, LCSW, appeals the district court’s judgment and order granting appellees’ motion for summary judgment on res judicata grounds.
This court reviews the district court’s grant of summary judgment de novo. See, e.g., City of Martinez v. Texaco Trading & *762Transp., Inc., 353 F.3d 758, 761 (9th Cir.2003).
A review of the record, the opening brief and appellant’s response to this court’s order to show cause indicates that the district court correctly determined that the claims raised by appellant in this action were barred by res judicata following a decision on the merits of appellant’s state court complaint. See Olson v. Morris, 188 F.3d 1083, 1086 (9th Cir.1999).
Accordingly, we summarily affirm the district court’s judgment because the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.